Ed. F. McFaddin, Associate Justice (dissenting). I do not agree with the Majority Opinion which grants the Petition for Reinstatement at this time. On October 22, 1962, the Circuit Court entered an order suspending for a period of three years the petitioner’s right to practice law. If the Petitioner thought the said order too severe, she should have appealed the order to this Court. In the absence of a direct appeal, I cannot indulge the presumption that the Circuit Court judgment was incorrect. The Petitioner has waited a little over a year (one-third of the suspension period), and now asks this Court to grant her a reinstatement. The Majority, in exercising “the quality of mercy”, is proceeding either on the theory that the Petitioner, having served one-third of the period of the judgment suspension, is now entitled to parole for the remaining two years; or on the theory that the original judgment was too severe. On either theory I do not agree with the Majority. The right to practice law should not be considered on the same basis as that of paroles and pardons. Neither should we indulge the presumption that the original judgment was too severe when'—as here—the Bar Rules Committee is resisting the petition in this Court, and the Petitioner has not presented us with any statement from the Trial Judge that he favors reinstatement at this time. Furthermore, the Petitioner is not supported by the recommendation of any members of the Bar. Therefore, I would deny the Petition for Reinstatement at this time. Harris, O.J. and George Rose Smith, J. join in this dissent.